Citation Nr: 0404574	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, to include schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's 
applications to reopen claims for service connection for a 
back disability and for a psychiatric disability, to include 
schizophrenia.  Since that time, the veteran's claims file 
has been transferred to the Denver, Colorado RO.  

In light of the favorable decision below, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed April 1996 RO decision denied the veteran's 
application to reopen a claim for service connection for a 
back disability and a psychiatric disability.  

3.  Evidence added to the record since the April 1996 RO 
decision is relevant and, when viewed in conjunction with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a back disability. 

4.  Evidence added to the record since the April 1996 RO 
decision is relevant and, when viewed in conjunction with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  Evidence received since the final April 1996 RO decision 
denying the veteran's application to reopen a claim for 
service connection for a back disability is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  Evidence received since the final April 1996 RO decision 
denying the veteran's application to reopen a claim for 
service connection for a psychiatric disability is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

In the instant case, as discussed in more detail below, 
sufficient evidence is of record to reopen the veteran's 
claims for service connection for a back disability and for a 
psychiatric disability, to include schizophrenia.  The Board 
is undertaking additional development pursuant to the VCAA to 
assist the veteran with these claims, as described in the 
appended remand.

Factual Background 

The veteran has submitted contentions in various pieces of 
correspondence to VA, as well as during a May 2003 hearing 
before the undersigned Veterans Law Judge.  He continues to 
assert that his current back disability and schizophrenia 
were incurred during his active duty.  He maintains that 
while on active duty he injured his low back helping to move 
a pool table and manifested symptoms of schizophrenia.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence). 

The April 1996 RO decision denied the veteran's application 
to reopen the claim of service connection for a back 
condition with degenerative disc disease and a nervous 
condition.  The rating decision held that while the veteran 
continued to complain of low back pain, there was no evidence 
linking it to his active duty.  The rating decision also held 
that there was no evidence of inservice incurrence or 
aggravation of schizophrenia, and that it was first diagnosed 
too remotely from service to be connected therewith.  

Evidence of record at that time included the veteran's 
service medical records showing that he was treated on 
several occasions for his back.  He had full range of motion 
and a radiographic report was negative.  The veteran was 
evaluated for a personality disorder while on active duty; 
service medical records were negative for treatment for an 
acquired psychiatric disorder, to include schizophrenia.  An 
October 1971 psychiatric report provided that his main 
features included immaturity, impulsivity and poor judgment.  
The report also noted that the veteran had made complaints of 
back pain since basic training, but that results of all 
medical testing had been within normal limits.  The veteran 
was discharged due to unsuitability.  

Post-service medical records included a February 1971 VA 
physical examination report that was negative for any 
musculoskeletal disability.  A radiographic examination at 
that time was negative.  An October and November 1975 VA 
hospital summary provided a diagnosis of schizophrenia, 
simple type.  A February 1976 VA hospital summary diagnosed 
the veteran with schizophrenia, hebephrenic type.  Other 
post-service records in the claims file at that time included 
1987 to 1989 private treatment reports from a variety of 
private providers relating to low back complaints;  January 
1989 VA examination reports diagnosing, inter alia, chronic 
muscle strain superimposed on degenerative instability and 
mild mental retardation and personality disorder; an August 
1989 private psychiatric examination report diagnosing 
chronic paranoid schizophrenia; a November 1989 SSA 
determination that the veteran's disability, with a primary 
diagnosis of chronic schizophrenia, continued; private 
hospital records dated from 1989 to November 1992, and March 
1993 to November 1993 relating to back complaints; an April 
1991 VA psychiatric report diagnosing borderline mental 
retardation; an April 1991 orthopedic examination diagnosing 
status-post laminectomy without apparent residual; and a May 
1991 VA radiographic report. 

The Board notes that some of the records recount the 
veteran's own assertions as to having injured his back and 
incurred schizophrenia while on active duty.  None of these 
records related the veteran's psychiatric or back complaints 
to his service.  

Evidence submitted after the April 1996 RO decision includes 
many duplicative post-service treatment reports, as well as 
additional service medical records that were not before VA at 
the time of the April 1996 RO decision.  These service 
medical records are dated in November 1971, address the 
veteran's low back complaints and psychiatric treatment, and 
set forth examination results.

Legal Analysis

The April 1996 RO decision denying the veteran's application 
to reopen claims for service connection for a back disability 
and a psychiatric disability is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7104 
(West 2002).  In order to reopen this claim, the veteran must 
present or secure new and material evidence with respect to 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit (Federal 
Circuit) has indicated that evidence may be considered new 
and material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provides for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  The veteran's 
claim was filed prior to that date and these changes are not 
applicable in this case.

The Board first finds that the additional service medical 
records, dated in November 1971, are new within the meaning 
of the cited legal authority.  They are not cumulative of 
evidence considered by the April 1996 RO decision and they 
are relevant to the claims for service connection for a back 
disability and a psychiatric disability.  

The Board also finds that the additional service medical 
records, dated in November 1971, are material, because they 
provide a more complete picture, within the meaning of Hodge, 
supra.  They constitute competent medical evidence as to the 
state of the veteran's mental and physical health while on 
active duty.  When viewed with the evidence already of 
record, they provide a more complete picture of the 
circumstances surrounding the veteran's claimed back 
disability and psychiatric disability.  The Federal Circuit 
has clearly stated that new and material evidence does not 
have to be of such weight as to change the outcome of the 
prior decision.  Hodge, supra.  The Board finds that the new 
evidence, consisting of the additional November 1971 service 
medical records, are significant enough that they must be 
considered in order to fairly decide the merits of the 
veteran's claims.  Therefore, they are new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a).  

The Board also notes that, under pertinent regulations, where 
new and material evidence consists of a supplemental report 
from the service department received after the decision has 
become final, the decision will be reconsidered by the agency 
of original jurisdiction.  This comprehends original service 
department records which presumably have been misplaced and 
have now been located and forwarded to VA.  38 C.F.R. § 
3.156(c).  

In light of the foregoing, the Board is required to reopen 
the previously denied claims of service connection for a back 
disability and a psychiatric disability, to include 
schizophrenia. 


ORDER

New and material evidence having been received, the veteran's 
claims for service connection for a back disability and a 
psychiatric disability, to include schizophrenia, are 
reopened; to this extent only, the appeal is granted.


REMAND

Having determined that the veteran's claims of entitlement to 
service connection for a back disability and a psychiatric 
disability, to include schizophrenia, have been reopened, the 
claims must be considered de novo with consideration given to 
the additional November 1971 service medical records 
associated with the claims file since the April 1996 RO 
decision.  

The Board also notes that the VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and its implementing 
regulations.  The RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A.§ 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  The RO 
should provide the veteran written 
notification specific to his claims of 
the impact of the notification 
requirements on his claims.  

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

3.  Then, the RO should readjudicate the 
veteran's claims for entitlement to service 
connection for a back disability and a 
psychiatric disability, to include 
schizophrenia.  The RO must consider the 
additional November 1971 service medical 
records associated with the veteran's claims 
file since the April 1996 RO decision.  If 
the benefits sought on appeal remain denied, 
the veteran should be provided with an SSOC.  
An appropriate period of time should be 
allowed for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



